                                                                  GABROY LAW OFFICES
                                                             1    Christian Gabroy (#8805)
                                                                  The District at Green Valley Ranch
                                                             2    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             3    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             4    christian@gabroy.com
                                                                  Attorneys for Plaintiff Stephanie Hutchinson
                                                             5
                                                                                                 UNITED STATES DISTRICT COURT
                                                             6
                                                                                                      DISTRICT OF NEVADA
                                                             7
                                                                     STEPHANIE           HUTCHINSON,         an         Case No. 2:16-CV-02397-MMD-GWF
                                                             8       individual,
                                                                                                                        ORDER RE:
                                                             9                           Plaintiff,                     STIPULATION AND ORDER
                                                                     vs.                                                TO EXTEND TIME TO FILE
                                                             10                                                         JOINT PRETRIAL ORDER
                                                                     GLOBAL EXPERIENCE SPECIALISTS,
                                                             11      INC.; EMPLOYEE(S)/AGENT(S) DOES                    (Fifth Request)
                                                                     1-10; and ROE CORPORATIONS 11-20,
                                                             12      inclusive,
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                          Defendant.
                           Henderson, Nevada 89012




                                                             14

                                                             15            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of record that
                                                             16   the parties will have up to and including July 12, 2019 to file a Joint Pretrial Order. This is
                                                             17   the fifth request for an extension of this deadline since the Settlement Conference
                                                             18   occurred.
                                                             19            A family member of Plaintiff’s lead trial counsel has recently experienced a medical
                                                             20   emergency that continues to require such counsel’s attention. Further, Plaintiff’s counsel
                                                             21   had prior deadlines in other matters, had a trial scheduled for June, and had other matters
                                                             22   that would require his attention. Plaintiff’s counsel expects this to be the last such request
                                                             23   on his belief and requests the Court’s accommodation herein. Accordingly, further time is
                                                             24   needed to complete the Joint Pretrial Order and the parties respectfully request this
                                                             25   extension.
                                                             26            This matter is set for a two-week trial stack commencing on Tuesday, November
                                                             27   5, 2019. ECF No. 53, p. 1. Calendar call is set for Monday, October 28, 2019. Id. at p. 2.
                                                             28   This request should have no effect on these dates, nor any other pre-trial hearings this
                                                                                                       Page 1 of 2
                                                             1    Court deems necessary.
                                                             2          This request is not sought for any improper purpose or other reason of delay.
                                                             3
                                                                  DATED this 14th day of June 2019.
                                                             4

                                                             5    FISHER & PHILLIPS                             GABROY LAW OFFICES
                                                             6    By: _/s/ Scott Mahoney________                By: _/s/ Christian Gabroy___________
                                                                  Scott M. Mahoney, Esq.                        Christian Gabroy, Esq.
                                                             7    300 S. Fourth Street                          The District at Green Valley Ranch
                                                                  Suite 1500                                    170 South Green Valley Parkway,
                                                             8    Las Vegas, NV 89101                           Suite 280
                                                                  Attorney for Defendant                        Henderson, Nevada 89012
                                                             9                                                  Attorney for Plaintiff
                                                             10

                                                             11                                     IT IS SO ORDERED:
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                                     _______________________________
                           Henderson, Nevada 89012




                                                                                                    UNITED STATES DISTRICT JUDGE
                                                             14

                                                             15                                             June 17, 2019
                                                                                                    DATED: ____________
                                                             16

                                                             17

                                                             18
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                       Page 2 of 2
